OPINIÓN DISIDENTE DEL
JUEZ PRESIDENTE SR. DEL TORO.
Opino que la sentencia apelada debe confirmarse porque a mi juicio el procedimiento seguido por el Tesorero y rati-ficado por la Junta de Revisión e Igualamiento es correcto. La tasación se basó en los datos proporcionados por la misma corporación. El Tesorero no cargó contribución al-guna a los bienes exentos por ministerio de la ley. Tomó en consideración el valor de las acciones que es algo inde-pendiente susceptible de tasación de acuerdo con una in-terpretación racional del artículo 317 del Código Político.